Title: From Alexander Hamilton to Jonathan Cass, 6 September 1799
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            New York Sepr. 6. 1799—
          
          I have just received your letter of the twenty third of August.
          When arrangements the state of things shall be mature for the appointment of Assistant Inspectors are about to be made your application will be recollected, and duly considered.
          With great considern. I am, Sir &c: &c:
        